DETAILED ACTION
In response to communication filed on 16 May 2022, claims 1, 6, 10, 14 and 18 are amended. Claims 3, 5, 11 and 13 are canceled. Claims 1-2, 4, 6-10, 12 and 14-21 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 May 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see “Claim Rejections – 35 USC § 103”, filed 16 May 2022, have been fully considered but are not persuasive. 

APPLICANT’S ARGUMENT: Applicant argues that according to Leitersdorf, the only search/retrieve is based on the enhanced search query, rather than based on the original search query or the master expression or the modified master expression.
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. In the current claim language recites “receiving a first service request of a user; 
determining, by the intelligent service system, a search term and a weight of the search term for the first service request” followed by “searching in a database with the search term and the weight of the search term…” Therefore, a service request is received from which search term and weights are determined in the current claim language. And similarly, Leitersdorf reference has been incorporated where in Fig. 1 - 102 a medical search query is received which is then analyzed and an enhanced medical search query is generated in step 104. To a person of ordinary skill in the art, search term may be reasonably interpreted as enhanced medical search query that consists of several terms. As explained in [0028], Leitersdorf teaches that “each of the terms of the enhanced medical search query in procedure 104 can be assigned a particular weight, based on semantic features of each of the terms”. Therefore, Leitersdorf also takes the original query, determines query terms of the enhanced medical search query and then also assigns particular weight to them. Therefore the above arguments are not considered to be persuasive. 

All the other arguments are related to the newly added limitations and are addressed in the rejection below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 7, 9-10, 12, 15, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Leitersdorf et al. (US 2011/0004588 A1, hereinafter “Leitersdorf”) in view of Strope et al. (US 9,858,917 B1, hereinafter “Strope”) further in view of Vandersee et al. (US 2018/0240058 A1, hereinafter “Vandersee”) and Forstall et al. (US 2006/0206454 A1, hereinafter “Forstall”).

Regarding claim 1, Leisterdorf teaches
A computer-implemented artificial intelligence based method for providing intelligent service, applied to an intelligent service system, (see Leitersdorf, [0018] “User feedback is analyzed using machine learning algorithms”; [0041] “each time procedures 102 to 114 are executed… the machine learning algorithms in  procedure 114 are continually modifying the set of features and their  respective weights”; [0005] “detect particular successful or unsuccessful searching configurations of the neural network and combine with other searching configurations where similar patterns have been detected…computation rules based on prior search results, user and situational data and manual or automated feedback mechanisms serve to teach the intelligence components of the system”) the method comprising: (see Leitersdorf, [0018] “a method for implementing a medical search engine wherein user feedback to returned search results is used to enhance the quality of the returned search results”).
receiving a first service request of a user; (see Leitersdorf, [0027] “a medical search query is submitted by a user to the medical search engine”; Fig. 1-102).
determining, by the intelligent service system, a search term and a weight of the search term for the first service request; (see Leitersdorf, [0027] “the medical search query of the user is enhanced by analyzing the medical search query of the user based on a set of weighted semantic features… refine the medical search query of the user such that the medical search engine better “understands" the nature of the medical search query”; [0057] “terms in the medical search query of the user are extracted and classified according to the predefined semantic types… the assigned weight to the terms found”; [0028] “each of the terms of the enhanced medical search query in procedure 104 can be assigned a particular weight, based on semantic features of each of the terms”; Fig. 1–104 and Fig. 3 –172 and 174; [0062] “a weight may be assigned to each term in the expanded set of terms depending on the semantic type of the term”).
searching in a database with the search term and the weight of the search term for the first service request and providing, by the intelligent service system, a first service result for the first service request; and (see Leitersdorf, [0028] “the enhanced medical search query is used by the medical search engine to search through the inverted index of documents generated in procedure 100 and to retrieve documents”; [0029] “the retrieved documents are ranked according to a master expression. The master expression includes a set of weighted features, one of which is the measure of how relevant a particular document is based on the user's enhanced medical search query, as determined in procedure 106”; [0028] “each of the terms of the enhanced medical search query in procedure 104 can be assigned a particular  weight, based on semantic features of each of the terms”; [0033] “the documents retrieved and ranked in procedure 108 are presented to a user as search results to their medical search query”; Fig. 1–108 and 110; [0041] “each time procedures 102 to 114 are executed… the machine learning algorithms in  procedure 114 are continually modifying the set of features and their  respective weights”; [0005] “detect particular successful or unsuccessful searching configurations of the neural network and combine with other searching configurations where similar patterns have been detected…computation rules based on prior search results, user and situational data and manual or automated feedback mechanisms serve to teach the intelligence components of the system”).
collecting, by the intelligent service system, feedback of the user on the first service result (see Leitersdorf, [0035] “In procedure 112, user feedback from the ranked documents returned is received”; Fig 1-112; [0041] “each time procedures 102 to 114 are executed… the machine learning algorithms in  procedure 114 are continually modifying the set of features and their  respective weights”; [0005] “detect particular successful or unsuccessful searching configurations of the neural network and combine with other searching configurations where similar patterns have been detected…computation rules based on prior search results, user and situational data and manual or automated feedback mechanisms serve to teach the intelligence components of the system”) to obtain evaluation information in the feedback, wherein the evaluation information in the feedback is (see Leitersdorf, [0033] “the user feedback mechanism may be in the form of a dichotomous question, such as "Was this website helpful?" or "Did you find this helpful?" in which a user is given two possible choices as an answer, such as "Yes/No," "Thumbs Up/Thumbs Down" or "Useful/Not Useful." In this embodiment, choices such as "Yes," "Thumbs Up" and "Useful" can be referred to as positive feedback whereas choices such "No," "Thumbs Down" and "Not Useful" can be referred to as negative feedback” – Fig. 1 – 112; [0018] “User feedback is analyzed using machine learning algorithms”; [0041] “each time procedures 102 to 114 are executed… the machine learning algorithms in  procedure 114 are continually modifying the set of features and their  respective weights”; [0005] “detect particular successful or unsuccessful searching configurations of the neural network and combine with other searching configurations where similar patterns have been detected…computation rules based on prior search results, user and situational data and manual or automated feedback mechanisms serve to teach the intelligence components of the system”). 
in response to the evaluation information in the feedback of the user being that (see Leitersdorf, [0033] “the user feedback mechanism may be in the form of a dichotomous question, such as "Was this website helpful?" or "Did you find this helpful?" in which a user is given two possible choices as an answer, such as "Yes/No," "Thumbs Up/Thumbs Down" or "Useful/Not Useful." In this embodiment, choices such as "Yes," "Thumbs Up" and "Useful" can be referred to as positive feedback whereas choices such "No," "Thumbs Down" and "Not Useful" can be referred to as negative feedback” – Fig. 1 – 112; [0018] “User feedback is analyzed using machine learning algorithms”; [0041] “each time procedures 102 to 114 are executed… the machine learning algorithms in  procedure 114 are continually modifying the set of features and their  respective weights”; [0005] “detect particular successful or unsuccessful searching configurations of the neural network and combine with other searching configurations where similar patterns have been detected…computation rules based on prior search results, user and situational data and manual or automated feedback mechanisms serve to teach the intelligence components of the system”). 
of the intelligent service system (see Leitersdorf, [0041] “each time procedures 102 to 114 are executed… the machine learning algorithms in  procedure 114 are continually modifying the set of features and their  respective weights”; [0005] “detect particular successful or unsuccessful searching configurations of the neural network and combine with other searching configurations where similar patterns have been detected…computation rules based on prior search results, user and situational data and manual or automated feedback mechanisms serve to teach the intelligence components of the system”) in real time based on the evaluation information in the feedback to obtain an updated intelligent service system, (see Leitersdorf, [0040] “As an increased number of samples to a training set improves the machine learning algorithm's "understanding" of the correlation between features and weights… the number of samples in the training set used in the disclosed technique constantly increases as more users provide feedback to search results  returned.  In general, the training set used in procedure 114 for modifying the master expression is rebuilt every time procedure 114 is executed, using up-to-date runtime variables relating to each sample in the training set”). 
adjusting, by the updated intelligent service system, the search term and the weight of the search term for the first service request in real time to obtain an adjusted search term and an adjusted weight for the first service request, and (see Leitersdorf, [0040] “As an increased number of samples to a training set improves the machine learning algorithm's "understanding" of the correlation between features and weights… the number of samples in the training set used in the disclosed technique constantly increases as more users provide feedback to search results  returned.  In general, the training set used in procedure 114 for modifying the master expression is rebuilt every time procedure 114 is executed, using up-to-date runtime variables relating to each sample in the training set”; [0062] “the user feedback responses from procedure 112 (FIG. 1) are used as input to the at least one machine learning algorithm… the rule based system can be considered a learning based system, as the rules used to augment the set of expanded terms are constantly updated as the at least one machine learning algorithm "learns" what assignment of weights increases the relevance of the search results returned to the user… the term "high blood pressure" may be given a weight of 0.9, whereas the terms "lipitor high blood pressure" may be given a weight of 0.95, indicating that a document which is searched which has the terms high blood pressure and lipitor next to one another is to be given a higher relevance score”). 
searching with the adjusted search term and the adjusted weight (see Leitersdorf, [0040] “As an increased number of samples to a training set improves the machine learning algorithm's "understanding" of the correlation between features and weights… the number of samples in the training set used in the disclosed technique constantly increases as more users provide feedback to search results  returned.  In general, the training set used in procedure 114 for modifying the master expression is rebuilt every time procedure 114 is executed, using up-to-date runtime variables relating to each sample in the training set”; [0062] “the user feedback responses from procedure 112 (FIG. 1) are used as input to the at least one machine learning algorithm… the rule based system can be considered a learning based system, as the rules used to augment the set of expanded terms are constantly updated as the at least one machine learning algorithm "learns" what assignment of weights increases the relevance of the search results returned to the user… the term "high blood pressure" may be given a weight of 0.9, whereas the terms "lipitor high blood pressure" may be given a weight of 0.95, indicating that a document which is searched which has the terms high blood pressure and lipitor next to one another is to be given a higher relevance score”) to obtain a new first service result for the first service request and providing the new first service result for the first service request immediately (see Leitersdorf, [0037] “After procedure 114 has been executed a plurality of times, the number of features in the master expression may be brought down to 10 or 20 such that documents ranked in procedure 108 can be ranked and presented to a user in real time”; [0039] “As an example of how the at least one machine learning algorithm of procedure 114 modifies the set of features and weights” – Table 1; [0043] “a first master expression could be determined and modified for medical search queries which relate to the heart whereas a second master expression could be determined and modified which relate to the lungs… the set of features and weights particular to the classified subject of the medical search query are modified based on the received user feedback of procedure 112 particular to the classified subject of the medical search query”; Fig 1-114).
Leitersdorf does not explicitly teach wherein the evaluation information in the feedback is a score determined by the intelligent service system based on a predetermined algorithm; and the score is lower than a predetermined threshold; updating a system parameter in real time based on the evaluation information in the feedback; performing a new searching in the database. 
However, Strope discloses and teaches
feedback information leads to a score determined by the intelligent service system based on a predetermined algorithm; and (see Strope, [col2 lines42-43] “the feedback information identifies whether the user selected the result… the feedback information identifies whether the user typed into a query box after receiving the result; the feedback information identifies whether the user explicitly confirmed that the voice query was correctly recognized”; [col7 lines1-9] “For the voice query 118A, the subset selector 124 positively skews the speech recognition confidence measure of 93% based on the "yes" feedback information, to generate a score 125A of "0.96"…  for the voice query 118D based on the "no" feedback information, to generate a score 125d of "0.46"”).
determining that the score is lower than a predetermined threshold; (see Strope, [col7 lines16-22] “Once scores are generated for the various transcriptions… whose score is above a predetermined minimum threshold and is below a predetermined maximum threshold”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of feedback score as being disclosed and taught by Strope in the system taught by Leitersdorf to yield the predictable results of finding relevant search results more quickly thereby improving the overall search experience (see Strope, [col2 lines63-67] “Search results may be adapted based on implicit preferences that may be reflected in a user's accent, dialect, or speech pattern. Users may find relevant search results more quickly, improving the overall search experience”). 
The proposed combination of Leitersdorf and Strope does not explicitly teach updating a system parameter in real time based on the evaluation information in the feedback; performing a new searching in the database. 
However, Vandersee discloses feedback system and also teaches
	updating a system parameter in real time based on feedback (see Vandersee, [0054] “the electronic system 105 analyses operational data, such as supplier work parameters and customer feedback, in real time so that parameters of the system 105, such as parameters of existing project templates, can be updated, enabling the overall effectiveness of the system 105 to be improved”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of updating system parameters as being disclosed and taught by Vandersee in the system taught by the proposed combination of Leitersdorf and Strope to yield the predictable results of improving the overall effectiveness of the system (see Vandersee, [0054] “the electronic system 105 analyses operational data, such as supplier work parameters and customer feedback, in real time so that parameters of the system 105, such as parameters of existing project templates, can be updated, enabling the overall effectiveness of the system 105 to be improved”).
 The proposed combination of Leitersdorf, Strope and Vandersee does not explicitly teach performing a new searching in the database. 
However, Forstall discloses automatically submitting query to a search engine and also teaches
performing a new searching in the database (see Forstall, [0059] “Again, a new query including the cumulative input received in the search field 504 (e.g. ipo) is automatically submitted upon receiving input of the o character. Results 508 for this query are subsequently automatically displayed after receiving them from the search engine”; [claim 6] “determining, based on characteristics of the cumulative search input, whether to automatically submit a second query to a search engine; automatically submitting the second query to the search engine, the second query based on the cumulative search input; and displaying, within the web browser application, a second results web page returned from the second query submitted to the search engine, wherein the second results web page replaces the first results web page”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of performing new searching in the database as being disclosed and taught by Forstall in the system taught by the proposed combination of Leitersdorf, Strope and Vandersee to yield the predictable results of assisting the user to find their desired results more quickly and efficiently (see Forstall, [0038] “The presentation of intermediate results to the user during the input of the terms may have a synergistic effect on the user's entire search experience, since the query input by the user may be influenced by the intermediate results, leading to more specific queries and thus assisting the user to find their desired results more quickly and efficiently”).
Claims 10 and 18 incorporate substantively all the limitations of claim 1 in a system (see Leitersdorf, [0018] “User feedback is analyzed using machine learning algorithms”; [0041] “each time procedures 102 to 114 are executed… the machine learning algorithms in  procedure 114 are continually modifying the set of features and their  respective weights”; [0005] “detect particular successful or unsuccessful searching configurations of the neural network and combine with other searching configurations where similar patterns have been detected…computation rules based on prior search results, user and situational data and manual or automated feedback mechanisms serve to teach the intelligence components of the system”) and terminal form (see Leitersdorf, [0018] “User feedback is analyzed using machine learning algorithms”; [0041] “each time procedures 102 to 114 are executed… the machine learning algorithms in  procedure 114 are continually modifying the set of features and their  respective weights”; [0005] “detect particular successful or unsuccessful searching configurations of the neural network and combine with other searching configurations where similar patterns have been detected…computation rules based on prior search results, user and situational data and manual or automated feedback mechanisms serve to teach the intelligence components of the system”; [0048] “Interface 130 also includes page list selector 150 which enables a user to scroll through the various pages of search results returned. Interface 130 also includes online community interface 152, wherein a user can ask a medically related question to the online community of the medical search engine and receive an answer”; [0045] “Interface 130 includes… user feedback mechanisms 148A, 148B, 148C and 148D”; [0018] “User feedback is analyzed using machine learning algorithms”) and are rejected under the same rationale.

Regarding claim 19, the proposed combination of Leitersdorf, Strope, Vandersee and Forstall teaches
A non-transitory computer storage medium, storing computer readable instructions executable by a processor, the computer readable instructions, when executed by the processor, the processor implements (see Vandersee, [0032] “a computer readable medium including computer program instructions which, when executed on an electronic system, executes the method”) an artificial intelligence based method for providing intelligent service according (see Leitersdorf, [0018] “User feedback is analyzed using machine learning algorithms”; [0005] “detect particular successful or unsuccessful searching configurations of the neural network and combine with other searching configurations where similar patterns have been detected”; [0018] “a method for implementing a medical search engine wherein user feedback to returned search results is used to enhance the quality of the returned search results”) to claim 1 (the limitations related to claim 1 are addressed above).

Regarding claim 2, the proposed combination of Leitersdorf, Strope, Vandersee and Forstall teaches
	wherein the method is (see Leitersdorf, [0018] “a method for implementing a medical search engine wherein user feedback to returned search results is used to enhance the quality of the returned search results”) implemented on an intelligent terminal (see Leitersdorf, [0062] “the rule based system can be considered a learning based system, as the rules used to augment the set of expanded terms are constantly updated as the at least one machine learning algorithm”).

Regarding claim 4, the proposed combination of Leitersdorf, Strope, Vandersee and Forstall teaches
further comprising: increasing (see Leitersdorf, [0071] “As more users provide feedback, the features, and the weights of those features, which increase the probability that a user will give positive user feedback responses”) and saving the weight of the search term (see Leitersdorf, [0046] “a user's profile can be used to store a specific set of features and weights which are modified based on the user's feedback responses to the various documents they view and provide feedback to”; [0062] “the term "high blood pressure" may be given a weight of 0.9, whereas the terms "lipitor high blood pressure" may be given a weight of 0.95”) for the first service request, (see Leitersdorf, [0027] “a medical search query is submitted by a user to the medical search engine”; Fig. 1-102) in response to the evaluation information in the feedback being the positive feedback (see Leitersdorf, [0038] “The user feedback is used to determine a consensus about relevant features in documents, wherein each positive user feedback response increases the statistical confidence in that consensus”; [0031] “a consensus can be determined among users about which features in a document lead to more relevant search results. Initially, the features which are evaluated and their respective weights represent features which theoretically determine the satisfaction level of users to the search results returned”).
Claim 12 incorporates substantively all the limitations of claim 4 in a system form and is rejected under the same rationale.

Regarding claim 7, the proposed combination of Leitersdorf, Strope, Vandersee and Forstall teaches
wherein the determining the search term and the weight of the search term comprises: (see Leitersdorf, [0027] “the medical search query of the user is enhanced by analyzing the medical search query of the user based on a set of weighted semantic features… refine the medical search query of the user such that the medical search engine better “understands" the nature of the medical search query”; [0057] “terms in the medical search query of the user are extracted and classified according to the predefined semantic types… the assigned weight to the terms found”; [0028] “each of the terms of the enhanced medical search query in procedure 104 can be assigned a particular  weight, based on semantic features of each of the terms”; Fig. 1–104 and Fig. 3 –172 and 174).
acquiring at least one of historical information of the user; and (see Leitersdorf, [0034] “a user feedback response is received indirectly by tracking the user's behavior vis-a-vis the search results returned… the case where a user opens a first search result and then continues to open additional search results until a final search result is opened and the user spends a predetermined amount of time viewing the document which the final search result points to. In this case, all the search results opened up may be tagged as being "not useful" except for the final one, which may be tagged as "useful" since the user was apparently not satisfied with the initial search results accessed”). 
determining the search term and the weight of the search term (see Leitersdorf, [0027] “the medical search query of the user is enhanced by analyzing the medical search query of the user based on a set of weighted semantic features… refine the medical search query of the user such that the medical search engine better “understands" the nature of the medical search query”; [0057] “terms in the medical search query of the user are extracted and classified according to the predefined semantic types… the assigned weight to the terms found”; [0028] “each of the terms of the enhanced medical search query in procedure 104 can be assigned a particular  weight, based on semantic features of each of the terms”; Fig. 1–104 and Fig. 3 –172 and 174; [0062] “a weight may be assigned to each term in the expanded set of terms depending on the semantic type of the term”) based on a content of the first service request and (see Leitersdorf, [0057] “a medical search query such as "I am taking lipitor and have high blood pressure problems looking for alternative treatments in Japan"”) the acquired at least one of the historical information of the user (see Leitersdorf, [0018] “User feedback is analyzed using machine learning algorithms to determine weighted features which correlate with higher levels of confidence in returning better quality search results”; [0034] “a user feedback response is received indirectly by tracking the user's behavior vis-a-vis the search results returned… the case where a user opens a first search result and then continues to open additional search results until a final search result is opened and the user spends a predetermined amount of time viewing the document which the final search result points to. In this case, all the search results opened up may be tagged as being "not useful" except for the final one, which may be tagged as "useful" since the user was apparently not satisfied with the initial search results accessed”).
Claim 15 incorporates substantively all the limitations of claim 7 in a system form and is rejected under the same rationale.

Regarding claim 9, the proposed combination of Leitersdorf, Strope, Vandersee and Forstall teaches
wherein the first service result is a list composed of a plurality of first service result entries, and (see Leitersdorf, [0019] “The ranked documents are then returned to the user in the form of a list, known as the search results”). 
wherein, reordering the first service result entries in the list in real time and providing the reordered list immediately, (see Leitersdorf, [0037] “After procedure 114 has been executed a plurality of times, the number of features in the master expression may be brought down to 10 or 20 such that documents ranked in procedure 108 can be ranked and presented to a user in real time” – the documents ranked in 108 are ranked again and presented can be interpreted as reordering) based on the real-time adjusted at least one of the search term or the weight of the search term, (see Leitersdorf, [0039] “As an example of how the at least one machine learning algorithm of procedure 114 modifies the set of features and weights” – Table 1; [0043] “a first master expression could be determined and modified for medical search queries which relate to the heart whereas a second master expression could be determined and modified which relate to the lungs… the set of features and weights particular to the classified subject of the medical search query are modified based on the received user feedback of procedure 112 particular to the classified subject of the medical search query”, Fig 1-114; [0029] “Various structures can be used to embody the master expression, as is known in the art. For example, the master expression can be embodied as a decision tree. This procedure is executed in real time”) in response to the feedback being negative (see Leitersdorf, [0031] “Features which have a negative influence, i.e. features which appear to lead to user dissatisfaction, can be assigned negative weights if the scores' of features are added, or very small positive numbers if the scores' of the features are multiplied”; [0037] “the machine learning algorithms used in procedure 114 can be modified to increase the number of documents returned which have a high probability of receiving positive feedback from a user and decreasing the number of documents returned which have a high probability of receiving negative feedback from the user”).
Claim 17 incorporates substantively all the limitations of claim 9 in a system form and is rejected under the same rationale.

Regarding claim 21, the proposed combination of Leitersdorf, Strope, Vandersee and Forstall teaches
wherein the method further comprises: (see Leitersdorf, [0018] “a method for implementing a medical search engine wherein user feedback to returned search results is used to enhance the quality of the returned search results”) receiving the first service request of the user (see Leitersdorf, [0027] “a medical search query is submitted by a user to the medical search engine”; Fig. 1-102) at an intelligent terminal (see Leitersdorf, [0018] “User feedback is analyzed using machine learning algorithms”; [0005] “detect particular successful or unsuccessful searching configurations of the neural network and combine with other searching configurations where similar patterns have been detected… manual or automated feedback mechanisms serve to teach the intelligence components of the system more efficient and accurate searching mechanisms”).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Leitersdorf, Strope, Vandersee and Forstall in view of Parikh (US 2010/0023514 A1, hereinafter “Parikh”).

Regarding claim 6, the proposed combination of Leitersdorf, Strope, Vandersee and Forstall teaches
wherein the adjusting the search term and the weight of the search term in real time comprises: (see Leitersdorf, [0040] “As an increased number of samples to a training set improves the machine learning algorithm's "understanding" of the correlation between features and weights… the number of samples in the training set used in the disclosed technique constantly increases as more users provide feedback to search results  returned.  In general, the training set used in procedure 114 for modifying the master expression is rebuilt every time procedure 114 is executed, using up-to-date runtime variables relating to each sample in the training set”; [0062] “the user feedback responses from procedure 112 (FIG. 1) are used as input to the at least one machine learning algorithm… the rule based system can be considered a learning based system, as the rules used to augment the set of expanded terms are constantly updated as the at least one machine learning algorithm "learns" what assignment of weights increases the relevance of the search results returned to the user… the term "high blood pressure" may be given a weight of 0.9, whereas the terms "lipitor high blood pressure" may be given a weight of 0.95, indicating that a document which is searched which has the terms high blood pressure and lipitor next to one another is to be given a higher relevance score”). 
determining whether there is one or more other service requests other than the first service request… (see Leitersdorf, [0041] “Each time procedure 108 is executed, the ranking of retrieved documents is based on a master expression, which includes a set of features and weights, which is learned in procedure 114 from all previous searches, rankings and user feedback. In this respect, the master expression which links all the features and their respective weights is dynamic and changes over time as users provide more feedback” – all previous searches in Leitersdorf have been interpreted as one or more other service requests) the first service request of the user, (see Leitersdorf, [0027] “a medical search query is submitted by a user to the medical search engine”; Fig. 1-102) in response to the evaluation information in the feedback being (see Leitersdorf, [0033] “choices such "No," "Thumbs Down" and "Not Useful" can be referred to as negative feedback”) that the score is lower than the predetermined threshold; and (see Strope, [col7 lines16-22] “Once scores are generated for the various transcriptions… whose score is above a predetermined minimum threshold and is below a predetermined maximum threshold”).  
in response to the one or more other service requests existing, (see Leitersdorf, [0041] “Each time procedure 108 is executed, the ranking of retrieved documents is based on a master expression, which includes a set of features and weights, which is learned in procedure 114 from all previous searches, rankings and user feedback. In this respect, the master expression which links all the features and their respective weights is dynamic and changes over time as users provide more feedback” – all previous searches in Leitersdorf have been interpreted as one or more other service requests) adjusting at least one of the search term or the weight of the search term for the first service request (see Leitersdorf, [0040] “As an increased number of samples to a training set improves the machine learning algorithm's "understanding" of the correlation between features and weights… the number of samples in the training set used in the disclosed technique constantly increases as more users provide feedback to search results  returned.  In general, the training set used in procedure 114 for modifying the master expression is rebuilt every time procedure 114 is executed, using up-to-date runtime variables relating to each sample in the training set”; [0062] “the user feedback responses from procedure 112 (FIG. 1) are used as input to the at least one machine learning algorithm… the rule based system can be considered a learning based system, as the rules used to augment the set of expanded terms are constantly updated as the at least one machine learning algorithm "learns" what assignment of weights increases the relevance of the search results returned to the user… the term "high blood pressure" may be given a weight of 0.9, whereas the terms "lipitor high blood pressure" may be given a weight of 0.95, indicating that a document which is searched which has the terms high blood pressure and lipitor next to one another is to be given a higher relevance score”) in real time, (see Leitersdorf, [0029] “Various structures can be used to embody the master expression, as is known in the art. For example, the master expression can be embodied as a decision tree. This procedure is executed in real time”) based on the negative feedback (see Leitersdorf, [0031] “Features which have a negative influence, i.e. features which appear to lead to user dissatisfaction, can be assigned negative weights if the scores' of features are added, or very small positive numbers if the scores' of the features are multiplied”; [0037] “the machine learning algorithms used in procedure 114 can be modified to increase the number of documents returned which have a high probability of receiving positive feedback from a user and decreasing the number of documents returned which have a high probability of receiving negative feedback from the user”) and in conjunction with at least one search term (see Leitersdorf, [0041] “Each time procedure 108 is executed, the ranking of retrieved documents is based on a master expression, which includes a set of features and weights, which is learned in procedure 114 from all previous searches, rankings and user feedback. In this respect, the master expression which links all the features and their respective weights is dynamic and changes over time as users provide more feedback” – features from previous searches in Leitersdorf have been interpreted as at least one search term; [0038] “the master expression may be modified based on the inclusion of the new medical dictionary in the medical ontology used to enhance the user's medical search query”) in the one or more other service requests (see Leitersdorf, [0041] “Each time procedure 108 is executed, the ranking of retrieved documents is based on a master expression, which includes a set of features and weights, which is learned in procedure 114 from all previous searches, rankings and user feedback. In this respect, the master expression which links all the features and their respective weights is dynamic and changes over time as users provide more feedback” – all previous searches in Leitersdorf have been interpreted as one or more other service requests).
The proposed combination of Leitersdorf, Strope, Vandersee and Forstall does not explicitly teach determining whether there is one or more other service requests other than the first service request within a predetermined time period prior to the first service request.
However, Parikh discloses the concept of a query log representative of search queries submitted and also teaches
search queries submitted within a predetermined time period prior to a current query (see Parikh, [0037] “from search queries submitted by users over a predetermined time period, wherein the predetermined time period is more recent than (and subsequent to) a predetermined time period associated with a previous set of search queries”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of search queries within a predetermined time period as being disclosed and taught by Parikh, in the system taught by the proposed combination of Leitersdorf, Strope, Vandersee and Forstall to yield the predictable results of accurately identifying words and phrases that can be used by an information retrieval system such as an Internet search engine to match user-submitted queries to domains on the World Wide Web in order to find appropriate search results (see Parikh, [0071] “performing tokenization of a character string may advantageously be used to support or improve a variety of applications. For example, by accurately tokenizing Internet domain names, an embodiment of the present invention can identify words and phrases that can be used by an information retrieval system, such as an Internet search engine, to match user-submitted queries to domains on the World Wide Web”).
Claim 14 incorporates substantively all the limitations of claim 6 in a system form and is rejected under the same rationale.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Leitersdorf, Strope, Vandersee and Forstall in view of Price (US 2006/0224572 A1, hereinafter “Price”).

Regarding claim 8, the proposed combination of Leitersdorf, Strope, Vandersee and Forstall teaches
wherein the determining the search term and the weight of the search term comprises: (see Leitersdorf, [0027] “the medical search query of the user is enhanced by analyzing the medical search query of the user based on a set of weighted semantic features… refine the medical search query of the user such that the medical search engine better “understands" the nature of the medical search query”; [0057] “terms in the medical search query of the user are extracted and classified according to the predefined semantic types… the assigned weight to the terms found”; [0028] “each of the terms of the enhanced medical search query in procedure 104 can be assigned a particular  weight, based on semantic features of each of the terms”; Fig. 1–104 and Fig. 3 –172 and 174). 
the first service request (see Leitersdorf, [0027] “a medical search query is submitted by a user to the medical search engine”; Fig. 1-102) based on the content of the first service request and (see Leitersdorf, [0057] “a medical search query such as "I am taking lipitor and have high blood pressure problems looking for alternative treatments in Japan,"”) the acquired at least one of the historical information of the user; (see Leitersdorf, [0034] “a user feedback response is received indirectly by tracking the user's behavior vis-a-vis the search results returned… the case where a user opens a first search result and then continues to open additional search results until a final search result is opened and the user spends a predetermined amount of time viewing the document which the final search result points to. In this case, all the search results opened up may be tagged as being "not useful" except for the final one, which may be tagged as "useful" since the user was apparently not satisfied with the initial search results accessed”). 
selecting, (see Leitersdorf, [0046] “Search database list 136 enables a user to select what type or types of documents they wish to search”) based on the first service request, (see Leitersdorf, [0027] “a medical search query is submitted by a user to the medical search engine”; Fig. 1-102) a database retrieval mode for screening (see Leitersdorf, [0046] “Search database list 136 enables a user to select what type or types of documents they wish to search.  For example, in FIG. 2, search database list 136 is selected to "Web," meaning the user wants to find web pages related to lactose intolerance.  Other options in search database list 136 may include community, members, questions, forums and the like.  For example, if the user selected "Community" then the user's search query would be used to search an index of documents which represent online communities”) the first service result; and (see Leitersdorf, [0029] “the retrieved documents are ranked according to a master expression. The master expression includes a set of weighted features, one of which is the measure of how relevant a particular document is based on the user's enhanced medical search query, as determined in procedure 106”; [0028] “each of the terms of the enhanced medical search query in procedure 104 can be assigned a particular  weight, based on semantic features of each of the terms”; [0033] “the documents retrieved and ranked in procedure 108 are presented to a user as search results to their medical search query”; Fig. 1–108 and 110).
the first service request… (see Leitersdorf, [0027] “a medical search query is submitted by a user to the medical search engine”; Fig. 1-102) the database retrieval mode (see Leitersdorf, [0046] “Search database list 136 enables a user to select what type or types of documents they wish to search.  For example, in FIG. 2, search database list 136 is selected to "Web," meaning the user wants to find web pages related to lactose intolerance.  Other options in search database list 136 may include community, members, questions, forums and the like.  For example, if the user selected "Community" then the user's search query would be used to search an index of documents which represent online communities”) to obtain the search term and the weight of the search term (see Leitersdorf, [0065] “thereby determining the optimal values for the weights and attributes assigned to the terms in the enhanced medical search query”)
The proposed combination of Leitersdorf, Strope, Vandersee and Forstall does not explicitly teach performing an abstract space representation on the first service; merging an abstract space representation of the first service request with an abstract space representation of the database. 
However, Price discloses the concept of abstract mathematical space for queries and documents and also teaches 
performing an abstract space representation on the user query (see Price, [0027] “a representation of the user query is generated in the abstract mathematical space”). 
merging an abstract space representation of the user query with (see Price, [0028] “a similarity is computed between the representation of the user query and the representation of each document… the value may be a component of the representation of a document, such as a component of a multi-dimensional vector representation”) with an abstract space representation of documents included in the collection of documents (see Price, [0025] “an abstract mathematical space is generated based on documents included in a collection of documents”; [0028] “a similarity is computed between the representation of the user query and the representation of each document… the value may be a component of the representation of a document, such as a component of a multi-dimensional vector representation”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of determining abstract mathematical space for queries and documents as being disclosed and taught by Price, in the system taught by the proposed combination of Leitersdorf, Strope, Vandersee and Forstall to yield the predictable results of improving the ability of a user to search and retrieve documents in a collection of documents that are most conceptually relevant to a search query performed by the user (see Price, [0005] “Text processing systems are often used to process the text of documents in a collection of documents. As is known in the art, the processing of the document text can be used to improve a user's ability to search and retrieve documents in a collection of documents that are most conceptually relevant to a search query performed by the user”).
Claim 16 incorporates substantively all the limitations of claim 8 in a system form and is rejected under the same rationale

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Leitersdorf, Strope, Vandersee and Forstall in view of Westbrook et al. (US 2017/0300581 A1, hereinafter “Westbrook”).

Regarding claim 20, the proposed combination of Leitersdorf, Strope, Vandersee and Forstall teaches
wherein the method further comprises: (see Leitersdorf, [0018] “a method for implementing a medical search engine wherein user feedback to returned search results is used to enhance the quality of the returned search results”) presenting the first service result for the first service request… (see Leitersdorf, [0029] “the retrieved documents are ranked according to a master expression. The master expression includes a set of weighted features, one of which is the measure of how relevant a particular document is based on the user's enhanced medical search query, as determined in procedure 106”; [0028] “each of the terms of the enhanced medical search query in procedure 104 can be assigned a particular  weight, based on semantic features of each of the terms”; [0033] “the documents retrieved and ranked in procedure 108 are presented to a user as search results to their medical search query”; Fig. 1–108 and 110) of an intelligent terminal (see Leitersdorf, [0018] “User feedback is analyzed using machine learning algorithms”; [0005] “detect particular successful or unsuccessful searching configurations of the neural network and combine with other searching configurations where similar patterns have been detected”).
The proposed combination of Leitersdorf, Strope, Vandersee and Forstall does not explicitly teach presenting the first service result for the first service request on a touch screen. 
However, Westbrook teaches graphical representation and also teaches
presentation of search results on a touch screen (see Westbrook, [0070] “The presentation of search results can be accomplished via either the display unit 114 or via the touch screen device 116”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of touch screen as being disclosed and taught by Westbrook, in the system taught by the proposed combination of Leitersdorf, Strope, Vandersee and Forstall to yield the predictable results of effectively applying  a touch screen interface to provide user control for the media device and/or display device (see Westbrook, [0027] “The media device 108 may also be interfaced to a second screen such as a touch screen control device 116. The touch screen control device 116 may be adapted to provide user control for the media device 108 and/or the display device 114. The touch screen device 116 may also be capable of displaying video content and/or playing audio content. An example touch screen control device 116 can be a remote control, a digital tablet, a cellular telephone, a personal digital assistant, a personal computer, and the like. The video content that may be displayed on the touch screen device 116 can be a representation of graphics or text entries, such as user interface entries”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156